Citation Nr: 1021007	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-25 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify before a Veterans Law 
Judge at a Travel Board hearing at the RO in May 2005.  The 
notice for the hearing was sent to the Veteran's address of 
record; however, he did not report for the scheduled hearing.

This claim was previously before the Board in February 2007, 
at which time the Board remanded it for additional 
development.  The requested development has been completed, 
and the claim is properly before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  An independently corroborated stressor event in service 
has not been established to support a current diagnosis of 
PTSD.

2.  The competent and probative evidence of record 
preponderates against a finding that a psychiatric disorder, 
to include PTSD, was incurred in or aggravated by service, 
and a psychosis were not manifested within one year after 
active service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by service, nor may a psychosis be presumed to 
have been incurred in service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In March 2003, May 2005, and March 2007, VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2003 rating 
decision, May 2004 SOC, May 2006 SSOC, and February 2010 SSOC 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009)

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the Veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Board notes that the current version of 38 C.F.R. § 
3.304(f) essentially serves to codify previously existing 
provisions of VA Adjudication Procedure Manual M21-1.  That 
manual has been rescinded and reissued as amended in a manual 
rewrite (MR).  Provisions for developing PTSD claims appear 
at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13, 
which provides in part for requesting stressor information 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC), after obtaining stressor identification information 
from the claimant.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that claims for service connection for PTSD encompass 
claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(scope of mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record).

The Veteran's service personnel records show that he served 
in Vietnam, as a radio teletype operator.  There is no 
indication from the personnel records, including his military 
occupational specialty and his awards and decorations, that 
he participated in combat.

His post-service treatment records, inclusive of private 
medical records and VA treatment records, dated from 1980, 
reflect that the Veteran has been variously diagnosed with 
major depression, mood disorder secondary to substance 
abuse/alcohol dependence, paranoid schizophrenia, bipolar 
affective disorder, and PTSD.  Review of the record shows 
that the clinical records which document a diagnosis of PTSD 
do not contain any reference to a specific stressor which the 
Veteran experienced in service which is causally related to 
his currently manifested symptoms.

November 1980 VA treatment notes indicate that the Veteran 
had increased despair over his life situation, which included 
loneliness, money problems, and difficulty at work.  In April 
1981, he was treated by VA after stating that he felt he was 
at the end of his rope and had felt like jumping off a bridge 
the previous night.  He was discharged two days later, after 
stating that he no longer felt suicidal.  He was treated the 
following week for depression.  He reported being in combat 
in Vietnam, and said he had no feelings that the experience 
had changed him.  He said that he had found it uncomfortable 
to talk to friends about Vietnam after returning because of 
conflicting opinions about the war.  His life had gone 
"downhill" the last five years, he was drinking heavily, 
and his production at work had decreased.  Therefore, his job 
was "holding on by a thread."  In May 1981 the Veteran 
requested readmission because of nervousness and depression.   

February 1988 VA treatment records indicate that the Veteran 
was admitted for alcohol dependence.  It was noted that there 
was a question of past PTSD with nightmares.  At September 
1988 treatment it was noted that he began to gain insight 
into his Vietnam experience by attending PTSD groups, and 
that he had graphic nightmares of his Vietnam experience 
beginning in 1981.  At the September 1988 discharge he was 
diagnosed with chronic alcohol dependence, organic affective 
and delusional disorder, and adult antisocial behavior, 
"rule out" PTSD.  The treatment records did not mention any 
specific stressors related to Vietnam.  At November 1988 
treatment, the Veteran said that the PTSD group had been 
helpful.  A VA treating provider opined that he was suffering 
delayed stress from Vietnam, as well as serious alcohol 
dependence.  When he was discharged in November 1988 he was 
diagnosed with psychotic disorder, NOS, "rule out" major 
mood disorder, depression with psychotic features, and 
continuous alcohol dependence.  It was noted that he had a 
history of PTSD.

The Veteran was again hospitalized in March 1991, for alcohol 
dependence and "rule out" PTSD.  He said that he had been 
compulsively angry, with intrusive thoughts about Vietnam and 
that he "heard bombs" in his head.  He had worked on and 
off as a delivery man for water companies, and said that he 
was given leave a month before because he was not working 
well due to intrusive thoughts. 

April 1992 VA inpatient treatment notes indicate that the 
Veteran was diagnosed with alcohol dependence, continuous; 
and organic delusional disorder versus alcohol 
hallucinations.  He reported hearing voices, and he had been 
brought to VA by the police after he attempted to go to the 
roof of a building and jump off to commit suicide.

At October 2002 VA treatment the Veteran reported that he had 
been depressed due to death of his uncle, his brother, and an 
aunt.  When he reported to the emergency room he was in a 
state of acute alcohol intoxication, and he was diagnosed 
with major depression and alcohol dependency.  He reported 
during treatment that he had flashbacks and nightmares about 
Vietnam.  In November 2002 it was noted that his primary 
diagnosis was PTSD.  No specific stressors were mentioned.  
At December 2002 VA treatment the Veteran was diagnosed with 
alcohol dependence, major depression, and possible PTSD.  It 
was noted that he had experienced depression since leaving 
the military and that it had gotten progressively worse.

The Veteran said at May 2003 VA treatment that he could not 
maintain employment because of depression and anxiety, and he 
could not tolerate being around other people.  His diagnosis 
for mental disorders was depression and alcohol abuse in 
remission.  In September 2004 he was admitted for VA 
inpatient treatment for depression after being brought into 
the emergency room in a state of acute alcohol intoxication.  
He reported that his depression and alcohol dependence were 
becoming increasingly more severe, and said his father had 
died the month before.  He also noted some traumatic 
experiences in Vietnam, but would not describe them.  He 
reported frequent crying spells, sleep disturbance, 
difficulty making decisions, and he denied difficulty with 
concentration.  His diagnoses were alcohol dependence and 
major depression. 

The Veteran contends that he experienced several traumatic 
events during his service in Vietnam.  He has specifically 
reported that in November 1968 he was attached to the 5th 
Battalion, 22nd Artillery, when they received fire from "175 
and 8 inchers" on a daily basis, as well as occasional 
sniper fire when they had to leave the Fire Support Base to 
get water.  (The Board is aware that the U.S. Army used both 
175-millimeter and 8-inch artillery pieces in Vietnam; 
presumably he was referring to enemy artillery of various 
calibers)  The Veteran has also reported that, on one 
occasion when they were returning to the Fire Support Base, 
the "pits" were firing their "175 and 8 inchers" at them 
and he accidentally shot a fellow soldier while trying to go 
inside quickly.  In that incident, while he was jumping off 
the truck his M-16 accidentally discharged the round that was 
in the chamber.  He stated the soldier did not die, but that 
he remembers shaking afterwards and not being able to get a 
grip on his feelings because everyone knew it was his weapon 
that had discharged.  The Veteran also reported that he 
witnessed a man next to him get shot and killed by a sniper 
one day in the chow line.

Although the Veteran reported that he was attached to the 5th 
Battalion, 22nd Artillery in November 1968, the Board notes 
that review of his personnel file reflects he was officially 
assigned to the Headquarters and Headquarters Battery (HHB) 
8th Battalion, Target Acquisition, 26th Artillery, at that 
time.

After careful review of the evidence, the Board finds that 
service connection for PTSD has not been established.  The 
objective evidence of record does not reasonably support a 
finding that the Veteran engaged in combat with the enemy in 
Vietnam.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  In the 
present case, the evidence fails to document that the Veteran 
engaged in combat, as shown by the lack of combat-indicative 
awards or decorations, and a non-combat duty assignment.  His 
DD Form 214 shows that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal, Good Conduct Medal, 
Vietnam Campaign Medal, experience points (M-16), and two 
overseas bars.  His MOS indicates that he was a radio 
operator.  In addition, there is no indication that he 
sustained any wounds in service.
 
While we respect the sincerity of the Veteran's assertions, 
the law requires verification or corroboration of such 
claimed stressors when there is no support in the record of 
his having participated in combat.  The Veteran's accounts 
are not supported by the objective evidence of record, and 
are not verifiable without greater specificity, which only he 
could provide.  The Veteran has not, to date, furnished 
specific dates, places, or names of participants for those 
incidents which could be verified through the U.S. Army and 
Joint Services Records Research Center (JSRRC), or other 
means.  

As noted above, 38 C.F.R. § 3.304(f), permits VA to accept 
the Veteran's assertions regarding undocumented stressors if 
they derive from his having "engaged in combat with the 
enemy."  That language tracks the applicable statute, at 38 
U.S.C.A. § 1154(b).  The Federal Circuit Court has confirmed 
that section 1154(b) requires more than that a claimant have 
served in "a combat zone" and does require personal 
participation in combat with the enemy, meaning he 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. 
Cir. 2008).  In this case, the mere fact that the Veteran 
received no awards or decorations typically bestowed upon 
combat veterans is not the basis for the Board's denial of 
combat status.  Rather, it is the Veteran's failure to 
identify specific combat-type events verifiable by the JSRRC.

The November 2009 response from the Defense Personnel Records 
Information Retrieval System noted that the Operational 
Report - Lessons Learned submitted by the 8th Battalion, 26th 
Artillery (Target Acquisition) for the period ending 
January 31, 1969, do not mention the incident described by 
the Veteran.  They were unable to place the Veteran with the 
5th Battalion, 22nd Artillery.  The Morning Reports submitted 
by the Headquarters and Headquarters Battery, 8th Battalion, 
26th Artillery, for the period September 1, 1968, to December 
31, 1968, do not show any personnel being attached to any 
unit of the 5th Battalion, 22nd Artillery.  Five people from 
the battery were sent on temporary duty to Headquarters and 
Headquarters Battery, I Field Force, Vietnam, for an 
indefinite period on October 16, 1968.  However, the Veteran 
was not one of the five.  An individual other than the 
Veteran from the battery was sent on temporary duty to 
Headquarters and Headquarters Battery, I Field Force, for an 
indefinite period on November 17, 1968.  The Veteran was 
reported as going to Australia on December 29, 1968, for 
Temporary Duty for Rest and Relaxation.  This was the only 
instance of the Veteran appearing on a morning report during 
this period.  Documentation retired by the 5th Battalion, 22nd 
Artillery, from September 1, 1968, to December 31, 1968, show 
that batteries at various locations received incoming fire.  
While a battery was at Pleiku on two different occasions, 
there was no documentation of an incident of sniper fire at a 
bridge or mortar attacks against the unit.  The RO noted that 
the research was not consistent with the Veteran's alleged 
stressor of being located near Ban Me Thout when a sniper 
shot another soldier.
 
There is no doubt that the Veteran's service in Vietnam 
placed him in the combat theater.  However, it is the 
experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, which 
may constitute valid support for a diagnosis of PTSD.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), (noting that 
"neither appellant's military specialty . . . nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences").  The preponderance of the evidence 
is against finding that the Veteran participated in combat in 
Vietnam.  

The Board acknowledges that the record contains diagnoses of 
PTSD, although, as discussed above, there are several 
diagnoses from treatment of mental disorders that do not 
include PTSD.  However, although there is a diagnosis of PTSD 
in the record, there is no verified in-service stressor to 
which the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f).  Furthermore, the Veteran was scheduled for a VA 
examination in February 2010, to which he did not report, 
thus denying VA the opportunity to obtain medical evidence 
which might have been supportive of his claim.  

Pursuant to Clemons, supra, the Board has considered whether 
there is a causal connection between any of the Veteran's 
diagnosed mental disorders and his active service.  The 1980 
and 1981 treatment notes do not indicate that the Veteran or 
the treating providers attributed his mental disorders to his 
active service.  The Veteran's subsequent diagnoses have 
included depression and anxiety, although they were not 
attributed by the treating providers to his active service.  
The preponderance of the evidence of record is insufficient 
to show a causal connection between any diagnosed mental 
disorder and active service.

We recognize the sincerity of the arguments advanced by the 
Veteran that his psychiatric disorder, to include PTSD, is 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  However, a 
psychiatric disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for a psychiatric disorder, to include 
PTSD, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



__________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


